An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Comm
OF
NEVADA

an mm 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

RAYMOND GENE PHENIX,

Petitioner,

 ‘ WLEB

THE STATE OF NEVADA,
Respondent.

No. 66928

DEC 1 l] 301‘:

ERA Ec UNE‘EMAN
ELE E ‘ R
m .J%WVL—

DEPUTV CLERK.

ORDER DENYING PETITJON

This is a proper person petition for extraordinary relief.
Petitioner challenges the resolution of his direct appeal in Phenix v. State,
114 Nev. 116, 954 P.2d 7'39 (1998), and the appellate proceedings. We
have reviewed the documents submitted in this matter, and without

deciding upon the merits of any claime raised therein} we decline to

exercise original jurisdiction in thiematter. Accordingly, we

ORDER the petition DENIED“

 

 

Pickering

cc: Raymond Gene Phenix
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

14027